        Case 1:18-cv-01547-SDG Document 26 Filed 08/12/20 Page 1 of 3




               IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF GEORGIA
                         ATLANTA DIVISION

CAROL H. THOMAS,                          §
                                          §
        Plaintiff,                        §
                                          §
v.                                        §        Case No. 1:18-cv-01547-SDG
                                          §
GLOBAL LENDING SERVICES,                  §
LLC,                                      §
                                          §
        Defendant.                        §
                                          §

                JOINT NOTICE OF PENDING SETTLEMENT

      Plaintiff, Carol H. Thomas, and Defendant, Global Lending Services, LLC,

by and through the undersigned, hereby submit this Joint Notice of Pending

Settlement and state that the Parties have reached a settlement with regard to this

case and are presently drafting, finalizing, and executing the settlement and

dismissal documents. Upon execution of the same, the Parties will file the

appropriate dismissal documents with the Court.




                                   Page 1 of 3
        Case 1:18-cv-01547-SDG Document 26 Filed 08/12/20 Page 2 of 3




Respectfully submitted,

/s/ Carol H. Thomas ___                /s/ Kirsten H. Smith
Carol H. Thomas                        Kirsten H. Smith (#702220)
Pro Se Plaintiff                       Sessions Fishman Nathan & Israel, LLC
8307 Wesley Providence Pkwy            3850 N. Causeway Blvd., Suite 200
Lithonia, GA 30038                     Metairie, Louisiana 70002
Telephone: (678) 4461                  Telephone: (504) 846-7943
Facsimile:                             Facsimile: (504) 828-3737
Email:                                 Email: ksmith@sessions.legal

Pro Se Plaintiff                       Counsel for Defendant




                                 Page 2 of 3
        Case 1:18-cv-01547-SDG Document 26 Filed 08/12/20 Page 3 of 3




                         CERTIFICATE OF SERVICE

      I hereby certify that on August 12, 2020, a copy of the foregoing was

electronically filed with the Clerk of the Court, United States District Court for the

Northern District of Georgia and served via CM/ECF and E-mail upon the following:

Carol H. Thomas
8307 Wesley Providence
Lithonia, GA 30038
Telephone: (678) 772-4461
Email: carolthomas644@gmail.com

                                       /s/ Kirsten H. Smith
                                       Kirsten H. Smith


        CERTIFICATE OF COMPLIANCE WITH LOCAL RULE 5.1

      I additionally certify that the above-referenced document has been prepared
in Times New Roman (14 point) font and this satisfied the font size requirements of
this Court.

                                       /s/ Kirsten H. Smith
                                       Kirsten H. Smith




                                     Page 3 of 3
